                                                            January 6, 2021

VIA ECF
The Honorable Nicholas G. Garaufis
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:    United States v. Keith Raniere, 18 Cr. 204 (NGG)

Dear Judge Garaufis:

       Attached to this letter is the Protective Order signed by Jennifer Bonjean, Esq.

                                                            Respectfully,




                                                            Marc A. Agnifilo, Esq.
